Exhibit 10.6

 

CONFIRMATION

 

The undersigned OGLEBAY NORTON COMPANY, a Delaware corporation (with its
successors and assigns, the “Guarantor”), has executed and delivered to NATIONAL
CITY BANK, a national banking association (with its successors and assigns,
“Bank”), the Unconditional and Continuing Guaranty Of Payment, dated as of July
15, 1999 (the “Guaranty”), in respect of, among other matters, the Credit
Agreement dated July 14, 1997 (as amended, modified, restated or supplemented
from time to time, the “Credit Agreement”), between Bank, ON Marine Services
Company, a Delaware corporation (“ONMS”), and Oglebay Norton Marine Services
Company, L.L.C., a Delaware limited liability company (“LLC”, and together with
ONMS, collectively, “Borrowers”), under which Bank agreed to make a term loan to
Borrowers in the original principal amount of $17,000,000, subject to certain
conditions and in accordance with the terms thereof. The Guaranty was made for
the benefit of Borrowers to guarantee the payment of the Subject Debt (as
defined in the Guaranty) as and when the respective parts thereof become due.
The undersigned hereby acknowledges receipt of an executed copy of Amendment No.
10 to Credit Agreement dated as of the date hereof, between Bank and Borrowers
(the “Amendment”). The Guarantor hereby acknowledges and consents to the
amendments to the Credit Agreement set forth in the Amendment, and hereby
accepts and agrees to be bound by the terms of the Credit Agreement as amended
by the Amendment. The Guarantor further hereby (a) ratifies and confirms all of
its obligations under the Guaranty notwithstanding the execution and delivery of
the Amendment, (b) agrees that the Guaranty, and its obligations thereunder,
shall continue in full force and effect upon the effectiveness of the Amendment,
and (c) agrees that all references in the Guaranty to the Credit Agreement shall
include the Amendment.

 

IN WITNESS WHEREOF, Guarantor has caused this Confirmation to be executed and
delivered as of the 31st day of January, 2005.

 

OGLEBAY NORTON COMPANY

                as Guarantor

By:  

/s/ Julie A. Boland

--------------------------------------------------------------------------------

Name:   Julie A. Boland Title:   Vice President, Chief Financial Officer and
Treasurer